Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Brian Justin Hansen, D.O.
(OI File No. H-14-4-0247-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1536
Decision No. CR3777

Date: April 14, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Brian Justin Hansen, D.O., for 18 years from participating
in Medicare, Medicaid, and all other federal health care programs. The exclusion was
based on Petitioner’s conviction of a criminal offense related to neglect or abuse of
patients in connection with the delivery of a health care item or service. Petitioner
requested a hearing to dispute the exclusion. For the reasons stated below, I conclude
that the IG proved that a basis for a mandatory exclusion exists. Further, | affirm the
length of the exclusion because an 18-year exclusion is not unreasonable due to the three
undisputed aggravating factors that are present in this case.

I. Procedural History

Ina May 30, 2014 letter, the IG notified Petitioner that he was being excluded from
Medicare, Medicaid, and all federal health care programs under section 1128(a)(2) of the
Social Security Act, which is codified at 42 U.S.C. § 1320a-7(a)(2), for a period of

18 years. The IG advised Petitioner that the exclusion was based on his felony
conviction, in the Iowa District Court for Franklin County, of a criminal offense related
to neglect or abuse of patients in connection with the delivery of a health care item or
service. Further, the IG imposed a length of exclusion in excess of the five-year statutory
minimum period because the IG found there was evidence of the following aggravating
circumstances:

1)

2)

3)

The acts that resulted in Petitioner’s conviction, or similar acts, were committed
over a period of one year or more. The IG states that Petitioner’s acts occurred
from about 2006 to about 2012.

The acts that resulted in Petitioner’s conviction were premeditated, were part of a
continuing pattern of behavior, and consisted of nonconsensual sexual acts. The
IG asserts that Petitioner engaged in sexual contact with multiple patients who
received mental health services from him.

Petitioner was convicted of other offenses besides those which formed the basis
for his exclusion, or was the subject of another adverse action by a federal, state or
local government agency or board, where the adverse action was based on the
same set of circumstances that serves as the basis for imposition of the

exclusion. The IG asserts that the lowa Board of Medicine accepted Petitioner’s
voluntary surrender of his license to practice medicine.

IG Exhibit (Ex.) 1.

On July 21, 2014, Petitioner, through counsel, timely requested a hearing to dispute the
exclusion. On August 20, 2014, I convened a telephonic prehearing conference, the
substance of which is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence (Order) dated August 22, 2014. See 42 C.F.R. § 1005.6. In
compliance with the Order, the IG submitted a brief (IG Br.) together with 17 exhibits.

(

IL. Issues

Petitioner submitted a response brief (P. Br.) and two exhibits. The IG filed a reply brief
IG Reply Br.)

Petitioner requested that he and another witness testify. I directed Petitioner to submit
written direct testimony, see 42 C.F.R. § 1005.16(b), and provided the IG with the
opportunity to object to that testimony and/or request to cross-examine the witnesses.
Petitioner filed the written direct testimony and the IG objected to this testimony.

The issues in this case are limited to determining if there is a basis for exclusion and, if

so, whether the length of the exclusion imposed by the IG is unreasonable after
considering relevant aggravating and mitigating factors. 42 C.F.R. § 1001.2007(a)(1);
see also 42 C.F.R. § 1001.102.
Ill. Evidentiary Rulings and Decision on the Record

Petitioner did not object to IG Exs. 1-7 and 15-17, and the IG did not object to P. Exs. 1
and 2. Therefore, I admit those exhibits into the record.

Petitioner objects to IG Exs. 8 through 14 (investigative report by the Iowa Division of
Criminal Investigation and transcripts of interviews of Petitioner’s victims by a special
agent with the Iowa Division of Criminal Investigation) because they “consist entirely of
hearsay statements of [Petitioner’s] victims . . . [and] the information provided by these
witnesses has never been subjected to testing through cross-examination or discovery by
[Petitioner].” P. Br. at 8. I overrule the hearsay objection because the exhibits are
relevant to this case, the Federal Rules of Evidence do not directly apply, and there is no
reason to believe that these exhibits are unreliable (i.e., that they do not reflect what the
individuals told investigators). 42 C.F.R. § 1005.17(b), (c); 57 Fed. Reg. 3298, 3327
(Jan. 29, 1992) (“We expect the ALJs to continue their current practice of admitting
evidence that may be barred by the rules of evidence, such as hearsay, if a determination
is made that the evidence is reliable. However, if an ALJ believes that proffered
evidence inadmissible under the rules of evidence is wholly unreliable, the ALJ should
exclude the evidence.”). Further, I overrule Petitioner’s other objection because
Petitioner could have called these individuals as witnesses and, if necessary, requested
subpoenas to compel their presence at a hearing. See 42 C.F.R. §§ 1005.8(a), 1005.9(a);
see also 57 Fed. Reg. at 3326 (“Since both parties have the right to submit statements in
lieu of testimony, each party bears the burden of subpoenaing witnesses whose
statements are proposed as exhibits by the opposing party. The courts have held such
statements admissible in administrative proceedings, despite their hearsay character and
absent any cross-examination of the witness who gave the statement.”). Therefore, I
admit IG Exs. 8-14 into the record.

Petitioner submitted written direct testimony for himself and a witness. The IG objects to
Petitioner’s written direct testimony and that of his witness, the Chairman and CEO of
ABCM Corporation, because it is irrelevant under the limited review that I perform in
these cases. I agree with the IG that the testimony of Petitioner’s witness’ testimony is
not relevant because it relates to Petitioner’s post-conviction employment at ABCM
Corporation and to Petitioner’s efforts at rehabilitation. Although this testimony appears
to be submitted in an effort to mitigate the length of the exclusion, I am precluded from
considering any mitigating factors to reduce the length of exclusion except for the three
mitigating factors listed in the regulations. 42 C.F.R. § 1001.102(c). Therefore,
Petitioner’s witness’ testimony must be excluded as irrelevant and immaterial. 42 C.F.R.
§ 1005.17(c). Although Petitioner’s testimony includes matters not relevant under the
regulations, he testifies to other matters that are relevant. Therefore, I overrule the IG’s
objection to Petitioner’s testimony (P. Testimony) and admit that into the record.
The IG indicated that he does not think that an in-person hearing is necessary and did not
have any witness testimony to offer. IG Br. at 24. The IG stated in his February 9, 2015
and March 6, 2015 objections to the written direct testimony filed by Petitioner that he
did not want to cross-examine those witnesses. In my January 8, 2015 Order permitting
Petitioner to submit written direct testimony, I stated that if the IG did not seek to cross-
examine Petitioner’s witnesses, I would decide this case on the written record following
the final submissions of the parties. Therefore, I decide this case on the written record.

IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2.

V. Findings of Fact, Conclusions of Law, and Analysis’

The IG must exclude from participation in all federal health care programs “[a]ny
individual or entity that has been convicted, under Federal or State law, of a criminal
offense relating to neglect or abuse of patients in connection with the delivery of a health
care item or service.” 42 U.S.C. § 1320a-7(a)(2); 42 C.F.R. § 1001.101(a). The
minimum length of a mandatory exclusion is five years; however, the IG may impose a
longer exclusion if any of the aggravating factors specified in the regulations exist.

42 C.F.R. § 1001.102(b). If aggravating factors justify an exclusion that is longer than
five years, then the length of exclusion may be reduced (to no less than five years) if
mitigating factors specified in the regulations exist. 42 C.F.R. § 1001.102(c). The IG has
the burden of proving, by a preponderance of the evidence, that a basis for exclusion and
aggravating factors exists, and Petitioner has the burden of proving that any mitigating
factors exist. 42 C.F.R. § 1005.15(c), (d); Order 5. The IG’s length of exclusion may
only be modified if it is unreasonable. See 42 C.F.R. § 1001.2007(a)(1)(ii).

A. Petitioner pled guilty to sexual exploitation by a counselor or therapist, a
violation under section 709.15(2)(a), (c) of the Iowa Code, and the Iowa District
Court for Franklin County (District Court) entered judgment against Petitioner
and imposed a sentence on him.

Petitioner was a physician licensed to practice in Iowa from 2004 until 2013. In 2012 the
Iowa Board of Medicine (Board of Medicine) suspended his license and in 2013,
Petitioner surrendered his license. P. Testimony at 2; IG Exs. 2, 15, 17. Based ona
complaint alleging Petitioner engaged in doctor/patient and doctor/co-worker sexual
relationships as well as other sexually-related misconduct, the Board of Medicine and

' My findings of fact and conclusions of law are set forth in italics and bold font.
Iowa law enforcement authorities conducted extensive investigations of Petitioner. IG
Exs. 3, 8-14.

Petitioner was contracted to work at Franklin General Hospital and Franklin Medical
Center in 2006. IG Ex. 3 at 2; see also P. Testimony at 2. The investigations uncovered
at least six women who both worked with Petitioner and were Petitioner’s patients. Each
of these woman described interactions with Petitioner in which he would provide ongoing
medical care for them while also aggressively seeking to engage in sexual activity with
them. In many cases, Petitioner would call these women, separately, to his office and
when they arrived, he would be watching pornography on his computer and, in some
cases, masturbating. Petitioner also pursued each of the women, and engaged in some
type of inappropriate and/or nonconsensual sexual contact with each. IG Exs. 3, 9-14.

On September 25, 2012, the Board of Medicine filed charges against Petitioner for sexual
and ethical misconduct related to six female patients. On that same date, the Board of
Medicine issued an Emergency Adjudicative Order suspending his license to practice as a
physician in lowa. IG Exs. 15, 16. In suspending Petitioner, the Board of Medicine
concluded, following a full investigation, that:

[Petitioner] may not continue to practice medicine without
posing an immediate danger to the public health, safety or
welfare ... . [Petitioner] has engaged in a pattern of behavior
toward multiple patients that was threatening, aggressive, and
in some cases assaultive. Allowing him to continue to
practice with restrictions is not sufficient to protect the public.
It is not safe for [Petitioner] to continue to practice medicine
until [the Board of Medicine’s charges are] resolved.

IG Ex. 15 at 5.

On May 29, 2013, the lowa Attorney General’s Office filed a Trial Information with the
District Court charging Petitioner with eight counts of criminal offenses related to sexual
misconduct with seven women. IG Ex. 4. The Iowa Attorney General’s Office
subsequently filed an Amended Trial Information with a single felony charge of engaging
in a pattern, practice or scheme, from 2006 to 2012, to have sexual contact with six
patients who received mental health services from Petitioner. IG Ex. 5. On May 30,
2013, Petitioner pled guilty to the amended charge and the District Court accepted the
plea. IG Ex. 6. The District Court also: entered judgment against Petitioner based on a
violation of section 709.15(2)(a), (c) of the lowa Code (sexual exploitation by a
counselor or therapist); sentenced Petitioner to a suspended term of five years in prison;
and ordered Petitioner to register as a sex offender, pay a $7,500 fine, and have
supervised probation. I.G. Ex. 7.
Following Petitioner’s guilty plea, on October 25, 2013, Petitioner surrendered his license
to practice as a physician to resolve the charges filed by the Board of Medicine. IG Ex.
17.

B. Petitioner was convicted of a state law offense related to abuse of patients in
connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-
7(a)(2); 42 C.F.R. § 1001.101(b).

The IG must exclude an individual from participation in all federal health care programs
if the individual has been convicted of a criminal offense related to abuse of patients in
connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-7(a)(2).
An individual is “convicted” of a criminal offense “when a judgment of conviction has
been entered against the individual . . . by a Federal, State, or local court... .” Jd.

§ 1320a-7(i)(1). Further, an individual is also “convicted” of a criminal offense when “a
plea of guilty . . . by the individual . . . has been accepted by a Federal, State, or local
court.” Jd. § 1320a-7(i)(3). As previously discussed, Petitioner pled guilty to a criminal
offense under state law, and the court accepted his plea and issued a judgment of
conviction. IG Exs. 6, 7. Further, Petitioner concedes he pled guilty and was convicted.
P. Br. at 2. Accordingly, for purposes of exclusion, Petitioner was “convicted” of a
criminal offense.

Petitioner disputes that his conviction was related to abuse. Petitioner argues that under
the definition of the term “abuse” in 42 C.F.R. § 488.301, Petitioner was not convicted of
an offense related to abuse of a patient. As noted by Petitioner, under 42 C.F.R.

§ 488.301, “Abuse means the willful infliction of injury, unreasonable confinement,
intimidation, or punishment with resulting physical harm, pain, or mental anguish.”

P. Br. at 3 (emphasis added). The IG argues in opposition that the “common and
ordinary meaning of the term should control in these proceedings.” IG Reply Br. at 4.

I agree with the IG. Neither the statute nor the regulations applicable to exclusion cases
define the word “abuse.” See 42 U.S.C. § 1320a-7; 42 C.F.R. §§ 1000.10, 1001.2.
However, this does not mean that I ought to apply a definition of that word used in an
unrelated regulation. The definitions in 42 C.F.R. § 488.301 are only applicable to

42 C.F.R. Part 488, Subpart E, and not 42 C.F.R. Part 1001 (ie., the substantive
regulations governing this case). Section 488.301 clearly states as a prefatory phrase
before the definitions: “As used in this subpart.” Further, the regulations at 42 C.F.R.
Part 488, Subpart E, implement 42 U.S.C. §§ 1395i-3 and 1396r, which relate to skilled
nursing facilities under the Medicare and Medicaid programs. 42 C.F.R. § 488.300.
However, the term “abuse” as used with respect to exclusions appears in 42 U.S.C.

§ 1320a-7(a)(2), which is an unrelated statute. Therefore, I will not apply the definition
of “abuse” in 42 C.F.R. § 488.301 in this case, but will use the common and ordinary
meaning of that word.

Citing Dictionary.com and Merriam-Webster Dictionary, the IG asserts that abuse means
treatment of another individual “in a harmful, injurious, or offensive way” and “improper
or excessive treatment.” IG Br. at 14-15. A general legal definition appropriate to this
case is “[p]hysical or mental maltreatment, often resulting in mental, emotional, sexual,
or physical injury.” Black’s Law Dictionary (9" ed. 2009).

Based on the record as a whole, I conclude that Petitioner was convicted of a crime
related to the abuse of patients in connection with providing health care items or services.
The crime to which Petitioner pled guilty is entitled “Sexual exploitation by a counselor,
therapist, or school employee.” Iowa Code § 709.15. The definition of “counselor” and
“therapist” includes physicians who provide mental health services. Id. § 709.15(1)(a).
Sexual exploitation under the statute occurs when there is a pattern, practice, or scheme
of conduct to engage in:

Any sexual conduct with a patient or client or former patient
or client within one year of the termination of the provision of
mental health services by the counselor or therapist for the
purpose of arousing or satisfying the sexual desires of the
counselor or therapist or the patient or client or former patient
or client which includes but is not limited to the following:
kissing; touching of the clothed or unclothed inner thigh,
breast, groin, buttock, anus, pubes, or genitals; or a sex act as
defined in [another section].

Id. § 709.15(2)(a), (c).

Petitioner argues that this criminal provision is a strict liability provision that criminalizes
any sexual contact with a patient regardless as to whether the patient was harmed and that
he was not convicted of crimes dealing with sexual abuse or assault. Request for Hearing
(RFH) at 1-2. Petitioner asserts that he did not intend to inflict injury, physical harm,
pain, or mental anguish on any of the women with whom he had sexual contact, and, “[a]t
most, [Petitioner] acted with an intent to achieve sexual gratification for himself.” P. Br.
at 3. Finally, Petitioner argues that abuse under 42 U.S.C. § 1320a-7(a) does not include
consensual sexual contact with patients. RFH at 2.

Petitioner’s arguments urge a very narrow application of the exclusion statute. However,
the mandatory exclusion provisions have never been viewed in such a constrained
manner. In regard to section 1320a-7(a)(2) in particular, the question as to whether a
conviction is related to abuse “is a legal determination to be made by the Secretary based
on the facts underlying the conviction. Further, the offense that is the basis for the
exclusion need not be couched in terms of patient abuse or neglect... Since a
determination as to whether an offense related to patient abuse or neglect is fact-
intensive, we feel it is most appropriate for the []IG to exercise its authority to make such

determinations on a case-by-case basis.” 57 Fed. Reg. 3298, 3303 (Jan. 29, 1992). It is
significant that the term “related to” simply means that there must be a nexus or common
sense connection. See Quayum v. U.S. Dep’t of Health and Human Servs., 34 F .Supp.2d
141, 143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir.
2012) (describing the phrase “related to” in another part of section 1320a-7 as
“deliberately expansive words,” “the ordinary meaning of [which] is a broad one,” and
one that is not subject to “crabbed and formalistic interpretation”) (internal quotes
omitted). Therefore, I must reject Petitioner’s arguments that a strict liability statute
cannot result in a determination that the criminal offense was related to abuse or that a
sex-based offense cannot be related to abuse of a patient because the individuals involved
consented to the sexual activity. Finally, it is clear that “the []IG may exclude an
individual convicted of an offense related to patient abuse or neglect irrespective of
whether the individual intended to harm patients.” 57 Fed. Reg. at 3303 (emphasis
added). As stated by one court:

there is no requirement that the Secretary demonstrate that
actual neglect or abuse of patients occurred, nor is there a
requirement that the individual or entity be convicted of an
actual offense of patient neglect or abuse. The phrase
“relating to” clearly encompasses a broader range of conduct
than actual neglect or abuse. Westin’s failure to file a report
with the Colorado Department of Health or to place a copy of
that report in Grundmeier’s medical records related to the
neglect of a patient.

Westin v. Shalala, 845 F.Supp. 1,446, 1,451 (D. Kan. 1994). Therefore, whether
Petitioner intended harm or not is immaterial to determining whether the criminal offense
for which he was convicted related to abuse. Rather, I must look to the facts underlying
the conviction in this case.

I am mindful that Petitioner did not plead guilty to all of the charges originally brought
against him, two of which included “sexual abuse,” and that Petitioner’s “guilty plea is
not a blanket admission of the [victims’] statements within the []IG’s attached interviews
....” P. Testimony at 3; IG Ex. 4. However, I cannot disregard consideration of the
facts uncovered during the parallel investigations into Petitioner’s sexual misconduct by

the Board of Medicine and Iowa law enforcement.

The record is clear that Petitioner, during periods of time while he medically treated
multiple female patients, engaged in aggressive efforts to have sexual relations with
them. Petitioner either succeeded in this or, at the least, engaged in physical contact of a
sexual nature in attempting to have sexual relations. A review of the investigation
interview statements of the victims reveals that their experiences were abusive in nature
under the ordinary meaning of that word. IG Exs. 3, 9-14.
Finally, Petitioner does not dispute that his conviction was related to the delivery of an
item or service under a state health care program. Petitioner admits that much of his
sexual advances and contact with the victims coincided with Petitioner’s medical
treatment of these women. P. Br. at 4. Further, the victims often indicated that their time
spent with Petitioner during treatment led to a sexual encounter or attempted sexual
encounter. IG Ex. 3. Finally, the Board of Medicine concluded in its Emergency
Adjudicative Order suspending Petitioner’s medical license that five of the six victims
were patients of Petitioner during the period of time in which Petitioner engaged in
sexual and ethical misconduct. IG Ex. 15. Therefore, I conclude that the IG has proven
that Petitioner is subject to a mandatory exclusion under 42 U.S.C. § 1320a-7(a)(2).

C. Based on the presence of three aggravating factors and the absence of any
mitigating factors, Petitioner’s exclusion for 18 years is not unreasonable.

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(2), Petitioner must be excluded for a minimum period of five years.

42 U.S.C. § 1320a-7(c)(3)(B). While the IG must impose the five-year minimum
mandatory term of exclusion, the IG is authorized to lengthen that term if certain
aggravating factors exist. See 42 C.F.R. § 1001.102. Those aggravating factors are
detailed at 42 C.F.R. § 1001.102(b)(1)-(9). The IG added 13 years to Petitioner’s five-
year minimum exclusion based on the presence of three aggravating factors: 42 C.F.R.
§§ 1001.102(b)(2) (the acts resulting in the conviction were committed over a period of
one year or more); (b)(4) (the acts resulting in the conviction were premeditated, were
part of a continuing pattern of behavior, or consisted of nonconsensual sexual acts); and
(b)(9) (the individual has been the subject of an adverse action taken by a state agency,
based on the same circumstances that serve as the basis for imposing the exclusion).

I must uphold the IG’s determination as to the length of exclusion if it is not
unreasonable. 42 C.F.R. § 1001.2007(a)(1)(ii). This means that: “So long as the amount
of time chosen by the [JIG is within a reasonable range, based on demonstrated criteria,
the ALJ has no authority to change it under this rule. We believe that the deference

§ 1001.2007(a)[] grants to the [JIG is appropriate, given the []IG’s vast experience in
implementing exclusions under these authorities.” 57 Fed. Reg. at 3321.

Petitioner does not dispute that the aggravating factors relied on by the IG exist. P. Br.
at 3. Petitioner, however, argues that the IG has placed too much weight on these factors
resulting in a length of exclusion that is too long. P. Br. at 3. Both parties recognize that
it is the quality of the aggravating (or mitigating) factors that is most important when
considering the length of exclusion, and not the sheer number of aggravating factors that
are present in a given case. As the Secretary stated in the preamble to the final rule
establishing the exclusion regulations:

10

We do not intend for the aggravating and mitigating factors to
have specific values; rather, these factors must be evaluated
based on the circumstances of a particular case. For example,
in one case many aggravating factors may exist, but the
subject’s cooperation with the OIG may be so significant that
it is appropriate to give that one mitigating factor more
weight than all of the aggravating. Similarly, many
mitigating factors may exist in a case, but the acts could have
had such a significant physical impact on program
beneficiaries that the existence of that one aggravating factor
must be given more weight than all of the mitigating. The
weight accorded to each mitigating and aggravating factor
cannot be established according to a rigid formula, but must
be determined in the context of the particular case at issue.

57 Fed. Reg. at 3314-3315.

As indicated by the analysis below, I conclude that each of the aggravating factors
present in this case is extremely significant. Further, there are no mitigating factors.
Therefore, based on the cumulative aggravating factors, I cannot conclude that the IG’s
letermination to impose an 18-year exclusion is unreasonable.

1. The acts resulting in Petitioner’s conviction were committed
over a period of one year or more.

The IG asserts that the criminal conduct Petitioner engaged in lasted nearly seven years.
IG Br. at 18; IG Reply Br. at 6. Petitioner argues that I should look at the time span of
Petitioner’s conduct in relation to each of his victims rather than consider the total time
he engaged in the criminal conduct with all of his victims cumulatively. P. Br. at 4. To
facilitate this, Petitioner provided a chart, based on information from the Board of
Medicine’s investigation (IG Ex. 3), showing the period of time Petitioner treated each
victim in comparison with the length of time Petitioner made sexual advances/contact
with the victims. P. Br. at 4. The chart shows that none of the six victims was subject to
Petitioner’s sexual advances/contact for the entire time the IG asserts Petitioner engaged
in his criminal behavior. As Petitioner points out, one victim was subject to his sexual
advances/contact for less than a year. P. Br. at 4. As the IG points out, the chart shows
that one victim was subject to Petitioner’s sexual advances/contact for five and a half
years. IG Reply Br. at 6-7; see P. Br. at 4.

I conclude that the IG has demonstrated that the acts resulting in the underlying
conviction occurred over a period of one year or more. 42 C.F.R. § 1001.102(b)(2).
Petitioner was charged with and pled guilty to a criminal offense that expressly
referenced the existence of a pattern, practice, or scheme to engage in sexual contact with
11

six women from 2006 to 2012. IG Exs. 5-7. I find it immaterial that Petitioner did not
engage in criminal conduct for the entire period of 2006 through 2012 with any one
victim, although Petitioner admits, through his chart, that two of the victims were subject
to his sexual advances/contact for five or more years. Further, the fact that Petitioner
engaged in illegal conduct for a period of time that is six to seven times longer than the
minimum one year required for aggravation means that this aggravating factor provides
strong support for a lengthy exclusion. See Anderson v. Thompson, 311 F.Supp.2d 1,121,
1,130 (D. Kan. 2004) (ten-year length of criminal conduct along with another aggravating
factor supported 15-year exclusion). The duration of Petitioner’s misconduct shows a
prolonged lack of integrity that supports the IG’s decision to increase the five-year
minimum exclusion period to 18 years.

2. The acts resulting in Petitioner’s conviction were premeditated, part of a
continuing pattern of behavior, and consisted, at least in certain
circumstances, of nonconsensual sexual acts.

The IG asserts that the record is clear that the conduct resulting in Petitioner’s conviction
was premeditated, part of a continuing pattern of behavior, and included nonconsensual
sexual acts. IG Br. at 19-20. Specifically, the IG argued:

For purposes of the aggravating factor found at 42 C.F.R. §
1001.102(b)(4), Petitioner does not contest the premeditated
nature of his conduct or the fact that his actions represented a
continuous pattern of behavior. In pleading guilty, Petitioner
admitted that he “engaged in a pattern, practice[,] or scheme
to engage in sexual contact” with six female patients over the
course of seven years. I.G. Ex. 5; see also L.G. Ex. 7 at 1;
1.G. Ex. 17 at 4. During that time, Petitioner repeatedly and
strategically took sexual advantage of female patient-
employees who had confided in him about their mental health
problems and consulted him for other medical services. See
1G. Ex. 3 at 3-14; LG. Ex. 15 at 2-5; LG. Ex. 16 at 6-8; LG.
Ex. 17 at 2-4. His behavior reflected a modus operandi of
luring patients into a false sense of security, then
incrementally ratcheting up his sexual actions when their
defenses were down. See I.G. Ex. 3 at 8; I.G. Ex. 9 at 32-33;
LG. Ex. 10 at 16; 1.G. Ex. 12 at 38; 1.G. Ex. 13 at 6; I.G. Ex.
14 at 21. Petitioner engaged in a continuous, almost
methodical pattern that began with flirting; graduated to
sexually explicit communications, displaying of pornographic
videos, and masturbating in front of his patients; and
culminated in Petitioner coercing patients into performing sex
acts. See I.G. Ex. 3 at 3-4, 8-13; I.G. Ex. 9 at 4-7, 11-12, 30;

12

1G. Ex. 10 at 15-16, 21, 28-30; LG. Ex. 11 at 9-10, 11-17;
I.G. Ex. 12 at 9-15, 20, 25; 1.G. Ex. 13 at 9-13; LG. Ex. 14 at
8-9, 14, 20.

IG Br. at 19-20. The IG points out that in order for this aggravating factor under
42 C.F.R. § 1001.102(b)(4) to apply, the acts resulting in the conviction only need to be
part of a continuing pattern or involve nonconsensual sexual acts. See IG Br. at 20.

Petitioner concedes that this aggravating factor applies because he engaged in a
continuing pattern of behavior, but argues that this aggravating factor is not very
important because all of Petitioner’s victims were, first and foremost, Petitioner’s co-
workers and not patients. Petitioner asserts that co-workers at a hospital or clinic who
regularly interact with a physician are less vulnerable to sexual advances from the
physician than individuals who are only patients. P. Br. at 5-6. Petitioner, however,
disputes any allegation that he engaged in a sex act with any of the victims by force and
asserts that he pled guilty to an offense for which lack of consent was not an element.
P. Testimony at 2-3.

I conclude that the IG has demonstrated that the acts resulting in the underlying
conviction were part of a continuing pattern of behavior. 42 C.F.R. § 1001.102(b)(4). As
the IG points out, Petitioner was charged with and pled guilty to a criminal offense that
expressly referenced the existence of a pattern, practice, or scheme to engage in sexual
contact with six women. IG Exs. 5-7. Further, it is clear from the investigation into
Petitioner’s actions that Petitioner did not randomly or accidentally engage in sexually-
related conduct with six victims, but rather, followed a preconceived method that
included luring the victims to his office, displaying pornography to them, performing a
sexual act on himself while they were in his office, and eventually engaging or
attempting to engage in sexual contact with the victims. See IG Ex. 3.

Although Petitioner argues that Petitioner’s victims were in an excellent position, as co-
workers, to rebuff Petitioner, the record reflects that Petitioner’s victims were actually
more vulnerable to Petitioner because of their dual role as patient/employee. Petitioner
was the medical director for the clinic at Franklin Medical; therefore, Petitioner was not
only a physician but also a manager who held a position of authority over his victims.

P. Testimony at 2. Further, I consider it significant that none of Petitioner’s victims were
other physicians. IG Ex. 3; IG Ex. 9 at 3; IG Ex. 10 at 4; IG Ex. 11 at 4; IG Ex. 12 at 4;
IG Ex. 13 at 4; IG Ex. 14 at 3. This brings credibility to the concerns voiced by some of
his victims that Petitioner might try to have their employment adversely affected for
refusing to provide sex. IG Ex. 3 at 4, 9, 10; IG Ex. 17 at 2. I note that two of
Petitioner’s physician colleagues told the Board of Medicine’s investigator that Petitioner
was a “predator.” IG Ex. 3 at 15, 16. Petitioner’s pattern of conduct is extremely
egregious and further strengthens the IG’s position that an 18-year exclusion is
warranted.

13

3. Petitioner was charged with ethical misconduct and suspended from practice
as a physician by the Iowa Board of Medicine, and Petitioner surrendered
his license to practice as a physician in Iowa following his conviction.

On September 25, 2012, the Board of Medicine filed charges against Petitioner for ethical
misconduct and issued an emergency order suspending Petitioner’s license to practice as
a physician. IG Exs. 15-16. The Board of Medicine conducted its own investigation of
Petitioner while Iowa law enforcement conducted a parallel investigation. See IG Exs. 3,
8. The charges filed by the Board of Medicine involved allegations of misconduct related
to the criminal charges that the lowa Attorney General’s Office later filed in District
Court in May 2013. Compare IG Exs. 4, 5 with IG Ex. 16. The settlement agreement
that Petitioner signed in his misconduct case, which also became a final order of the
Board of Medicine, indicated that Petitioner surrendered his license to practice as a
physician in lowa. IG Ex. 17. That settlement agreement referenced Petitioner’s
conviction. IG Ex. 17 at 4-5.

There is no doubt that Petitioner was subject to an adverse action by a state government
board and that the adverse action was based on the same set of circumstances that serves
as the basis for his exclusion. 42 C.F.R. § 1001.102(b)(9). Although in some cases an
action by a state licensing board might be merely based on the fact that a petitioner had
been convicted of a crime, this case presents a significantly more egregious scenario. In
the present case, the Board of Medicine not only initiated its charges against Petitioner
months before criminal charges were filed, but the Board of Medicine issued an
Emergency Adjudicative Order suspending Petitioner’s license to practice as a physician
at the same time. IG Exs. 15, 16. The Board of Medicine stated that, after it “conducted
a full investigation of this matter,” the Board of Medicine found “that it was presented
with evidence which establishes that [Petitioner’s] continued treatment of female patients
without appropriate monitoring constitutes an immediate danger to the public health,
safety, and welfare.” IG Ex. 15 at 1. The Board of Medicine concluded in its order that
Petitioner may not continue to practice medicine without posing an immediate danger to
the public and that the “imposition of other interim safeguards would not be sufficient to
protect the public health, safety, or welfare.” IG Ex. 15 at 5.

The Board of Medicine’s Emergency Adjudicative Order suspending Petitioner’s medical
license is particularly aggravating because the Board of Medicine, following a full
investigation and providing Petitioner an opportunity to respond, concluded that
Petitioner was such a threat to the public that no safeguard short of suspension would be
effective. Petitioner ultimately surrendered his license without defending against the
Board of Medicine’s allegations that formed the basis of the Emergency Adjudicative
Order. Such a surrender is not “any less serious than if the license was revoked.”

57 Fed. Reg. at 3305. This aggravating factor underscores why the IG believes Petitioner
is significantly untrustworthy to participate in federal health care programs.

14

4. Petitioner did not prove the existence of any mitigating factors that would
justify a reduction in the length of exclusion imposed by the IG.

If the IG proves that an aggravating factor listed in the regulations exists to warrant an
exclusion of more than five years, then a petitioner may raise mitigating factors listed in
the regulations to seek a reduction in the length of exclusion. 42 C.F.R. § 1001.102(c).
Petitioner did not raise any mitigating factors listed in the regulations.

Petitioner submitted numerous letters from his family, friends, former co-workers, and
former patients attesting to Petitioner’s good character, skill as a physician, and ability to
rehabilitate. P. Ex. 1; P. Ex. D attached to P. Testimony. Petitioner testified to his
rehabilitation as well. P. Testimony at 4-5. However, as discussed early in relation to the
1G’s objection to testimony from Petitioner’s witness, I may not consider such
information to mitigate the length of exclusion because none of it proves the existence of
a listed mitigating factor in the regulations. 42 C.F.R. § 1001.102(c)(1)-(3). Iam
prohibited from considering any other factors to reduce the length of exclusion. Id.

§ 1001.102(c); see also 57 Fed. Reg. at 3314 (rejecting suggestions from the public that
an ALJ should be allowed to consider anything that might be mitigating when setting the
length of an exclusion).

Petitioner also submitted a proposed decision issued by an Iowa Administrative Law
Judge (lowa ALJ) reversing a determination by state officials to deny Petitioner
authorization to work as a contractor for ABCM Corporation. The Iowa ALJ concluded:

While I agree with the Department’s finding that [Petitioner]
committed a very serious offense, the ultimate purpose of this
background check evaluation process is to protect patients
from potential abuse or criminal activity by care givers — not
to further punish offenders. Based on the absence of patient
care or contact and the willingness of [ABCM’s CEO] to
provide direct supervision, I am convinced that [Petitioner]
can be allowed to work for ABCM, with restrictions, without
placing facility residents at risk of harm.

P. Ex. 2 at 7.

Although I respect the lowa ALJ’s evaluation of the evidence in the case before her, the
decision does not provide a basis for reducing the length of exclusion. I note that the
Iowa ALJ considered factors well beyond the mitigating factors listed in the regulations
applicable here. P. Ex. 2 at 7 (“[T]he evidence presented at hearing regarding
rehabilitation, the restrictions of probation, and the nature of the proposed work convince
me that [Petitioner] should be allowed to work for ABCM, with restrictions.”’). Further,
15

the Iowa ALJ’s decision was very limited in scope because it only applied to Petitioner’s
employment with a single company. P. Ex. 2 at 6 (“With limited exceptions, the outcome
of a record check evaluation applies only to employment in a specific position with the
requesting employer.”). In contrast, the issue before me is whether and how long
Petitioner should be excluded from participation in all federal health care programs.

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner for
18 years from participating in Medicare, Medicaid, and all federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(2).

/s/
Scott Anderson
Administrative Law Judge

